Exhibit 10.13

REGISTRATION RIGHTS AGREEMENT

(Rockefeller Interests)

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into
as of June 29, 2004, among Strategic Hotel Capital, Inc., a Maryland corporation
(the “Company”), each of the parties identified as an “Investor” on Schedule I
hereto (each, an “Investor”) and Rockmark Corporation, a Delaware corporation
(“Rockmark”), on behalf of itself and as Investor Representative.

WHEREAS, Strategic Hotel Capital, L.L.C., a Delaware limited liability company
(“SHC LLC”), the Investors and Rockmark are parties to a Second Amended and
Restated Transfer and Registration Rights Agreement dated as of October 31, 1999
(the “SHC LLC Agreement”);

WHEREAS, concurrently with the execution of this Agreement, the Company will
effect an initial public offering of shares of its common stock (the “IPO”); and

WHEREAS, the parties desire to provide each investor with certain registration
rights analogous to those in the SHC LLC Agreement.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

1. DEFINITIONS.

As used in this Agreement, the following terms shall have the following
respective meanings:

“Affiliate”: with regard to a Person, a Person that controls, is controlled by,
or is under common control with, such original Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “affiliated,” “controlling” and “controlled” have meanings
correlative to the foregoing.

“Closing Price”: the reported last sale price of a unit of a security, on a
given day, regular way, or, in case no such sale takes place on such day, the
average of the reported closing bid and asked prices regular way, in each case
on the New York Stock Exchange Composite Tape, or, if the security is not listed
or admitted to trading on such exchange, on the American Stock Exchange
Composite Tape, or, if the security is not listed or admitted to trading on such
exchange, the principal national securities exchange on which the security is
listed or admitted to trading, or, if the security is not listed or admitted to
trading on any national securities exchange, the closing sales price, or, if
there is no closing sales price, the average of the closing bid and asked
prices, in the over-the-counter market as reported by the Nasdaq Stock Market,
Inc., or, if not so reported, as reported by the National Quotation Bureau,
Incorporated, or any successor thereof, or, if not so reported, the average of
the closing bid and asked prices as furnished by any member of the National
Association of Securities Dealers, Inc. selected from time to time by the
Company for that purpose, or, if no such prices are furnished, the fair market
value of the security as determined in good faith by the board of directors of
the Company, which determination shall be based upon recent issuances or current
offerings pursuant to bona fide private offerings of the same class of security
by the Company; provided, however, that any determination of the “Closing Price”
of any security hereunder shall be based on the assumption that such security is
freely transferable without registration under the Securities Act.



--------------------------------------------------------------------------------

“Commission”: the Securities and Exchange Commission or any other applicable
Federal agency at the time administering the Securities Act.

“Company”: as defined in the preamble, and shall include, where the context
requires, any Person into which the Company is merged or with which the Company
is consolidated.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Membership Units”: any Membership interests in Strategic Hotel Capital Funding,
L.L.C., a Delaware limited liability company.

“Operating Agreement”: the Limited Liability Company Agreement of Strategic
Hotel Funding, L.L.C. of even date herewith, as such agreement may be amended
and supplemented from time to time.

“Partnership Agreement”: as defined in Section 4.1.

“Person”: an individual, partnership, corporation, company (including a limited
liability company), trust or unincorporated organization, or a government or
agency or political subdivision thereof.

“Resale Rules”: as defined in Section 3.3.

“Securities”: the Shares and the Membership Units owned by any Investor.

“Securities Act”: the Securities Act of 1933, as amended.

“Shares”: shares of common stock of the Company and any other securities that
subsequently may be issued or issuable by the Company upon conversion or
exchange of any convertible or exchangeable securities (including any Membership
Units) or as a result of a split or dividend or other similar transaction
involving the Shares by the Company and any securities into which the Shares may
thereafter be changed or exchanged as a result of the reincorporation of the
Company or merger, consolidation, recapitalization or other similar transaction.

 

-2-



--------------------------------------------------------------------------------

“Shelf Registration”: a registration under Rule 415 of the Securities Act
pursuant to Section 2.1 that has become effective under the Securities Act and
not subsequently withdrawn.

“Violation”: as defined in Section 3.2(a).

2. SHELF REGISTRATION RIGHTS.

2.1 Shelf Registration.

(a) Shelf Registration. Beginning on June 30, 2005, the Company shall file and
thereafter use its reasonable efforts to continuously maintain a registration
statement relating to the resale of all of the Investors’ Shares pursuant to
Rule 415 under the Securities Act. No Investor shall have the right to cause the
Company to register its Shares under this Section 2.1 if the number of Shares
requested to be so registered may be immediately sold pursuant to the Resale
Rules.

(b) Company’s Ability to Postpone. The Company shall have the privilege to
postpone, on one occasion only, each filing of a registration statement under
this Section 2.1 and each proposed sale of Shares by an Investor under an
effective Shelf Registration, for a reasonable period of time (not exceeding 90
days) if the Company furnishes the Investor with a certificate signed by the
Chairman of the Board or the Chief Executive Officer of the Company stating
that, in its good faith judgment, the Company’s board of directors has
determined that effecting the registration at such time would adversely affect a
material financing, acquisition, disposition of assets or stock, merger or other
comparable transaction or would require the Company to make public disclosure of
information the public disclosure of which would have a material adverse effect
upon the Company.

2.2 Registration Procedures. If and whenever the Company is required by any of
the provisions of this Article 2 to use its reasonable efforts to effect the
registration of any of the Shares pursuant to Rule 415 under the Securities Act,
the Company shall use its reasonable efforts to as expeditiously as possible:

(a) prepare and file with the Commission a registration statement with respect
to such securities and use its reasonable efforts to cause such registration
statement to become effective and remain effective for as long as shall be
necessary to complete the distribution of the Shares so registered;

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for so long as shall be
necessary to complete the distribution of the Shares so registered and to comply
with the provisions of the Securities Act with respect to the sale or other
disposition of all securities covered by such registration statement whenever
the Investor shall desire to sell or otherwise dispose of the same;

 

-3-



--------------------------------------------------------------------------------

(c) furnish to the Investor such numbers of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement, including any preliminary prospectus, and any
amendments or supplement thereto, and such other documents, as the Investor may
reasonably request in order to facilitate the sale or other disposition of the
Shares owned by the Investor;

(d) use its reasonable efforts to register and qualify the securities covered by
such registration statement under such other securities or blue sky laws of such
jurisdictions as the Investor shall reasonably request, and do any and all other
acts and things reasonably requested by the Investor to assist the Investor to
consummate the sale or other disposition in such jurisdictions of the securities
owned by the Investor, except that the Company shall not for any such purpose be
required to qualify to do business as a foreign corporation in any jurisdiction
wherein it is not so qualified or to file therein any general consent to service
of process;

(e) otherwise use its reasonable efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months, beginning with the first fiscal quarter beginning after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act;

(f) use its reasonable efforts to list such securities on any securities
exchange or interdealer quotation system on which any stock of the Company is
then listed, if the listing or quotation of such securities is then permitted
under the rules of such exchange or interdealer quotation system;

(g) if the Investor intends to dispose of its securities through an underwritten
public offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter or
underwriters of such underwritten offering, including, without limitation, to
obtain an opinion of counsel to the Company and a “comfort letter” from the
independent public accountants to the Company in the usual and customary form
for such underwritten offering;

(h) notify the Investor, at any time when a prospectus relating to such
registration statement is required to be delivered under the Securities Act, of
the happening of any event of which it has knowledge as a result of which the
prospectus included in such registration statement, as then in effect, contains
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;

 

-4-



--------------------------------------------------------------------------------

(i) make the Company’s executive officers available at the Company’s principal
executive offices to discuss the affairs of the Company at times that may be
mutually and reasonably agreed to; and

(j) upon the request of the Investor, take any and all other actions which may
be reasonably necessary to complete the registration and thereafter to complete
the distribution of the Shares so registered.

2.3 Dribble Out. From and after the time that an Investor’s Shares are
registered under an effective registration statement under this Article 2, such
Investor shall not in any calendar quarter sell, transfer or assign through the
facilities of any exchange or quotation system on which the Shares are then
listed or quoted a number of Shares to another Person if the aggregate number of
Shares so sold, transferred or assigned in such calendar quarter would exceed 5%
of the Shares of the Company then outstanding. The foregoing provisions of this
Section 2.3 shall not restrict a block (as defined pursuant to Rule 10b-18(a)(5)
under the Exchange Act) sale of the Investor’s Shares, the transfer of Shares to
an Affiliate or any sale of Shares by the Investor pursuant to an underwritten
offering.

2.4 Black-Out Period. During the period beginning on the date of each
subsequently filed prospectus or prospectus supplement with respect to an
offering under such Shelf Registration and ending 90 days thereafter, each
Investor agrees that it will not request that the Company register any of its
Shares pursuant to this Article 2.

3. PROVISIONS APPLICABLE TO REGISTRATION RIGHTS.

3.1 Expenses.

(a) Except as set forth in Section 3.1(b), the expenses specified in the
following sentence incurred in any Shelf Registration (or any attempted Shelf
Registration that is not consummated) of an Investor’s Shares under this
Agreement shall be paid by the Investor. The expenses referred to in the
preceding sentence shall be limited to underwriters’ discounts or commissions or
fees or fees of placement agents, the expenses of printing and distributing the
registration statement and the prospectus used in connection therewith and any
amendment or supplement thereto, fees and disbursements of counsel for the
Investor.

 

-5-



--------------------------------------------------------------------------------

(b) All other expenses incurred in any Shelf Registration (or any attempted
Shelf Registration that is not consummated) shall be paid by the Company,
including, without limitation, (i) the expenses of its internal counsel (and/or,
if the Company chooses, its outside counsel) including fees and expenses related
to the preparation of the registration statement and the prospectus used in
connection therewith and any amendment or supplement thereto, (ii) any necessary
accounting expenses, including any special audits which shall be necessary to
comply with governmental requirements in connection with any such registration,
including the expense related to any comfort letters and (iii) expenses of
complying with the securities or blue sky laws of any jurisdictions.

3.2 Indemnification. In the event any Investor’s Shares are included in a
registration statement under Article 2:

(a) Indemnity by Company. Without limitation of any other indemnity provided to
an Investor, to the extent permitted by law, the Company will indemnify and hold
harmless each Investor, the Affiliates, officers, directors and partners of each
Investor, each underwriter (as defined in the Securities Act), and each Person,
if any, who controls an Investor or underwriter (within the meaning of the
Securities Act), against any losses, claims, damages, liabilities and expenses
(joint or several) to which they may become subject under the Securities Act,
the Exchange Act or other federal or state law, insofar as such losses, claims,
damages, liabilities and expenses (or actions in respect thereof) arise out of
or are based upon any of the following statements, omissions or violations
(collectively a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statements
(including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto), (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, or (iii) any other violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
state securities law, and the Company will reimburse each Investor and its
Affiliates, officers, directors or partners, underwriter and controlling person
for any reasonable legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, expense or
action; provided, however, that the Company shall not be liable to any Investor
in any such case for any such loss, claim, damage, liability, expense or action
to the extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by such Investor or any Affiliate,
officer, director, partner or controlling person thereof.

 

-6-



--------------------------------------------------------------------------------

(b) Indemnity by Investors. In connection with any registration statement in
which any Investor is participating, the participating Investor(s) will furnish
to the Company in writing such reasonably necessary information and affidavits
as the Company reasonably requests for use in connection with any such
registration statement or prospectus and, to the extent permitted by law, will
indemnify the Company, its directors and officers and each Person who controls
the Company (within the meaning of the Securities Act or Exchange Act) against
any losses, claims, damages, liabilities and expenses resulting from any
Violation, but only to the extent that such Violation is contained in any
information or affidavit so furnished in writing to the Company by such Investor
stated to be specifically for use in such registration statement or prospectus
(the furnishing of such reasonably necessary information or affidavit by the
Investor being a condition precedent to the Company’s obligation to cause the
registration statement to become effective); provided, that the obligation to
indemnify will be several and not joint with any other Person and will be
limited to the net amount received by the Investor from the sale of Shares,
pursuant to such registration statement.

(c) Notice; Right to Defend. Promptly after receipt by an indemnified party
under this Section 3.2 of notice of the commencement of any action (including
any governmental action), such indemnified party will, if a claim in respect
thereof is to be made against any indemnifying party under this Section 3.2,
deliver to the indemnifying party a written notice of the commencement thereof
and the indemnifying party shall have the right to participate in, and, if the
indemnifying party agrees in writing that it will be responsible for any costs,
expenses, judgments, damages and losses incurred by the indemnified party with
respect to such claim, jointly with any other indemnifying party similarly
noticed, to assume the defense thereof with counsel mutually satisfactory to the
parties; provided, however, that an indemnified party shall have the right to
retain its own counsel, with the fees and expenses to be paid by the
indemnifying party, if the indemnified party reasonably believes that
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Section 3.2 only if and to the extent that such failure is
prejudicial to its ability to defend such action, and the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party other than under this Section 3.2.

 

-7-



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in this Section 3.2 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party thereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and the indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Notwithstanding the foregoing, the amount an Investor shall be obligated to
contribute pursuant to this Section 3.2(d) shall be limited to an amount equal
to the proceeds to the Investor of the Shares sold pursuant to the registration
statement which gives rise to such obligation to contribute (less the aggregate
amount of any damages which the Investor has otherwise been required to pay in
respect of such loss, claim, damage, liability or action or any substantially
similar loss, claim, damage, liability or action arising from the sale of such
Shares).

(e) Survival of Indemnity. The indemnification provided by this Section 3.2
shall be a continuing right to indemnification and shall survive the
registration and sale of any securities by any Person entitled to
indemnification hereunder and the expiration or termination of this Agreement.

3.3 Rule 144. In order to permit each Investor to sell the Shares it holds, if
it so desires, from time to time pursuant to Rule 144 promulgated by the
Commission or any successor to such rule or any other rule or regulation of the
Commission that may at any time permit each Investor to sell its Shares to the
public without registration (“Resale Rules”), the Company will:

(a) comply with all rules and regulations of the Commission applicable in
connection with use of the Resale Rules;

(b) make and keep adequate and current public information available, as those
terms are understood and defined in the Resale Rules, at all times;

(c) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act;

(d) furnish to each Investor so long as it owns any Shares, forthwith upon
request (i) a written statement by the Company that it has complied with the
reporting requirements of the Resale Rules, the Securities Act and the Exchange
Act, (ii) a copy of the most recent annual or quarterly report of the Company
and any other reports and documents so filed by the Company, and (iii) such
other information as may be reasonably requested in availing an Investor of any
rule or regulation of the Commission which permits the selling of any such
Shares without registration; and

 

-8-



--------------------------------------------------------------------------------

(e) take any action (including cooperating with each Investor to cause the
transfer agent to remove any restrictive legend on certificates evidencing the
Shares) as shall be reasonably requested by the Investor or which shall
otherwise facilitate the sale of Shares from time to time by the Investor
pursuant to the Resale Rules.

3.4 Investor Status and Responsibilities. Each Investor acknowledges the
limitations that may be imposed upon the Investor under Section 10 of the
Exchange Act and the rules and regulations thereunder in connection with the
Investor’s sale or transfer of Shares and agrees to sell or transfer any such
shares only subject to any such applicable limitations.

3.5 Limitations on Other Registration Rights. Except as otherwise set forth in
this Agreement, the Company shall not, without the prior written consent of each
Investor include in any registration in which an Investor has a right to
participate pursuant to this Agreement any securities of any Person.

3.6 Piggyback Registration Rights. Nothing contained in this Agreement shall
confer upon any holder of securities of the Company any right to include any or
all of such holder’s securities in a registration statement filed by the Company
under the Securities Act for the sale of such securities for the Company’s own
account or in any registration statement filed on behalf of Investor pursuant to
Article 2.

4. MISCELLANEOUS.

4.1 Appointment of Investor Representative. Each Investor hereby designates and
appoints Rockmark as its attorney-in-fact, representative and agent (in such
capacity, the “Investor Representative”), and Rockmark hereby accepts such
designation and appointment. By such designation and appointment, each Investor
authorizes the Investor Representative to act at the direction of and for and on
behalf such Investor whenever any consent, approval or action is to be taken by
or on behalf of the Investor under each of this Agreement, the Operating
Agreement, the Fifth Amended and Restated Agreement of Limited Partnership of
Strategic Hotel Capital Limited Partnership (the “Partnership Agreement”).
Delivery to the Investor Representative of any amount, notice, document or
instrument which is to be given, delivered or paid to any Investor pursuant to
this Agreement or the Partnership Agreement shall be deemed to be (and shall be
effective as) delivery to such Investor. The Company shall be entitled to rely
upon any notice, document or instrument delivered by the Investor Representative
as having been authorized by the Investor. The appointment and powers conferred
upon the Investor Representative shall be in addition to the powers conferred
upon Rockmark pursuant to the Operating Agreement.

4.2 Amendment. This Agreement may be amended, modified or supplemented but only
in writing signed by each of the parties hereto.

 

-9-



--------------------------------------------------------------------------------

4.3 Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given, (a) when received if given in person or by courier or a courier service,
(b) on the date of transmission if sent by telex, facsimile or other wire
transmission or (c) three Business Days after being deposited in the U.S. mail,
certified or registered mail, postage prepaid:

(a) If to the Company, addressed as follows:

Strategic Hotel Capital Inc.

77 West Wacker Drive, 46th Floor

Chicago, Illinois 60601

Attention: General Counsel

Facsimile No.: (312) 658-5799

with a copy to:

Sullivan & Cromwell

125 Broad Street

New York, New York 10004

Attention: Robert W. Downes

Facsimile No.: (212) 558-3588

(b) If to any Investor, addressed as follows:

c/o Rockmark Corporation

610 Fifth Avenue, 7th Floor

New York, New York 10020

Attention: Richard E. Salomon

Facsimile No.: (212) 218-8844

with a copy to:

142 Interlaken Road

Lakeville, CT 06039

Attention: Bruce M. Montgomerie

Facsimile No.: (860) 435-0065

Telephone No.: (860) 435-0075

E-mail: mongobmon@aol.com

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 

-10-



--------------------------------------------------------------------------------

4.4 Waivers. The failure of a party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No waiver by a party of any condition or of any
breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

4.5 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

4.6 Interpretation. The headings preceding the text of Articles and Sections
included in this Agreement and the headings to Exhibits and Schedules attached
to this Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement. The use of the
masculine, feminine or neuter gender herein shall not limit any provision of
this Agreement. The use of the terms “including” or “include” shall in all cases
herein mean “including, without limitation” or “include, without limitation,”
respectively. Underscored references to Articles, Sections, Subsections,
Exhibits or Schedules shall refer to those portions of this Agreement.

4.7 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

-11-



--------------------------------------------------------------------------------

4.8 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Except as
otherwise specifically provided in this Agreement, no assignment of any of
Investor’s rights or obligations shall be made without the written consent of
the Company.

4.9 No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and no provision of this Agreement shall be deemed to confer
upon any third parties any remedy, claim, liability, reimbursement, cause of
action or other right.

4.10 Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

4.11 Entire Understanding. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters set forth herein
and supersedes any and all prior agreements, arrangements and understandings
among the parties.

4.12 Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if any party fails to perform any of its obligations
hereunder, and accordingly agree that each party, in addition to any other
remedy to which it may be entitled at law or in equity, shall be entitled to
compel specific performance of the obligations of any other party under this
Agreement in accordance with the terms and conditions of this Agreement in any
court of the United States or any state thereof having jurisdiction.

4.13 Reorganization. In connection with any merger, consolidation, sale of all
or substantially all of the Company’s assets, the Company will use its best
efforts to take such actions, or to cause the other party to such transaction to
take such actions, to ensure that Investors have, immediately after consummation
of such transaction, substantially the same rights in respect of such other
Person or the Company, as applicable, as they may have immediately prior to
consummation of such transaction in respect of the Company under this Agreement.

* * * * *

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
and year first above written.

 

STRATEGIC HOTEL CAPITAL, INC. By:   /s/ David E. Sims Name:   David E. Sims
Title:   Senior Vice President

 

 

INVESTORS:

ROCKMARK CORPORATION, on its own behalf and as the Investor Representative

By:   /s/ Richard E. Salomon Name:   Richard E. Salomon Title:  



--------------------------------------------------------------------------------

SCHEDULE I

Rockmark Corporation

Fedmark Corporation

EC Holdings, Inc.

ECW Investor Associates

Realrock I

Louis R. Benzak

John R.H. Blum

James R. Bronkema Trust

Vincent deP. Farrell, Jr.

Leslie H. Larsen

Bill F. Osborne

Portman Family Trust

William F. Pounds

David Rockefeller

DR & Descendants, L.L.C.

The Estate of Edna B. Salomon

Robert B. Salomon

Ralph B. Salomon

William G. Spears

George M. Topliff

Winrock International Institute for Agricultural Development

WRTEC, Inc.

John O. Wolcott

Bruce W. Jones

The Trust Created under Article Seventh of the Will of Winthrop Rockefeller c/o
Marion Burton, Trustee